*679MEMORANDUM **
Surinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Cartiche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The IJ offered a specific, cogent reason for the adverse credibility determination that is supported by substantial evidence and goes to the heart of Singh’s claim. See Chebchoub, 257 F.3d at 1043.
Because Singh did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Substantial evidence also supports the IJ’s denial of CAT relief because Singh did not establish that it is more likely than not that he will be tortured if he returns to India. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.